People v Stewart (2017 NY Slip Op 05005)





People v Stewart


2017 NY Slip Op 05005


Decided on June 16, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


819 KA 15-00911

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vEUGENE STEWART, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


KATHLEEN A. KUGLER, CONFLICT DEFENDER, LOCKPORT (EDWARD P. PERLMAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
EUGENE STEWART, DEFENDANT-APPELLANT PRO SE.
 

	Appeal from a judgment of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), rendered March 20, 2015. The judgment convicted defendant, upon his plea of guilty, of burglary in the third degree (three counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Stewart ([appeal No. 1] ___ AD3d ___ [June 16, 2017]).
Entered: June 16, 2017
Frances E. Cafarell
Clerk of the Court